 

Exhibit 10.13

 

FIRST AMENDMENT

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR OAK CREST VILLAS, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

 

THIS FIRST AMENDMENT to the Limited Liability Company Agreement (the
“Amendment”) of BR OAK CREST VILLAS, LLC, a Delaware limited liability company
(the “Company”) is made and entered into to be effective as of the 2nd day of
April, 2014, by BRG OAK CREST, LLC, a Delaware limited liability company
(“BRG”); DR. REZA KAMFAR and FOROUGH KAMFAR, as joint tenants with rights of
survivorship, and STEPHANIE KAMFAR, as Members (each a “Member” and together,
the “Members”); and BRG, as Manager (the “Manager”).

 

RECITALS

 

WHEREAS, BR Oak Crest Villas, LLC was duly formed on December 12, 2011 pursuant
to the Act.

 

WHEREAS, the initial member of the Company, Bluerock Special Opportunity +
Income Fund II, LLC, a Delaware limited liability company (“SOIF II”), entered
into that certain Limited Liability Company Agreement for the Company dated
effective as of December 12, 2011 (the “LLC Agreement”).

 

WHEREAS, by virtue of certain assignment of membership interests agreements,
each dated effective as of February 1, 2012, (i) SOIF II transferred and
assigned a 3.284% membership interest in the Company to Dr. Reza Kamfar and
Forough Kamfar, as joint tenants with rights of survivorship (and Dr. Reza
Kamfar and Forough Kamfar were admitted as members of the Company); and
(ii) SOIF II transferred and assigned a 3.284% membership interest in the
Company to Stephanie Kamfar (and Stephanie Kamfar was admitted as a member of
the Company). Following the completion of such assignments, Dr. Reza Kamfar and
Forough Kamfar, as joint tenants with rights of survivorship, held a 3.284%
membership interest in the Company, SOIF II held a 93.432% membership interest
in the Company, and Stephanie Kamfar held a 3.284% membership interest in the
Company.

 

WHEREAS, by virtue of that certain Assignment of Membership Interests dated
effective as of April 2, 2014, SOIF II has transferred and assigned its entire
93.432% membership interest in the Company to BRG, and BRG has been admitted to
the Company as a member.

 

WHEREAS, the Members desire to amend the LLC Agreement as of the date set forth
above. Capitalized terms used herein without definition shall have the meanings
given in the LLC Agreement.

 

 

 

 

AGREEMENT

 

 

NOW, THEREFORE, the LLC Agreement is hereby modified and amended as follows:

 

1.             All references in the LLC Agreement to the “Member” shall be
amended and modified to mean the Members identified in this Amendment and any
person admitted to the Company pursuant to the LLC Agreement, and each Member
identified herein shall be a “Member” for purposes of the LLC Agreement as the
context requires.

 

2.             Section 1.6 of the LLC Agreement (Executive Office) is deleted
and replaced with the following:

 

“The principal executive offices of the Company shall be located at c/o BRG
Manager, LLC, 712 Fifth Avenue, 9th Floor, New York, New York 10019, or in each
case, at such other place or places as may be determined by the Manager from
time to time.”

 

3.             Section 2.1 of the LLC Agreement (Admission of the Member) is
deleted and replaced with the following:

 

“The name and present mailing address of each Member is as set forth on
Exhibit A attached hereto.”

 

4.             Section 2.2 of the LLC Agreement (Addition of Additional Members)
is modified and amended by substituting “the Manager” for the phrase “the sole
Member.”

 

5.             The first sentence of Section 2.4 of the LLC Agreement (Capital
Contributions) is deleted and replaced by the following:

 

“The Members have previously made the capital contributions to the Company set
forth on Exhibit A attached hereto.”

 

6.             Section 2.7 of the LLC Agreement (Loans) is deleted and replaced
by the following:

 

“The Members may make or cause a loan to be made to the Company in such amount
and on such terms as may be determined by the Manager.”

 

7.            The second sentence of Section 4.1 of the LLC Agreement (Managers)
is deleted and replaced by the following:

 

“BRG Oak Crest, LLC (“BRG”) is hereby designated as the sole manager of the
Company, and the terms “Manager” and “Managers” as used herein shall hereafter
mean BRG or any person that succeeds BRG as manager of the Company.
Notwithstanding anything to the contrary contained in this Section 4.1, BRG
shall have the sole right to remove the Manager, with or without cause, in its
sole discretion.”

 

2

 

 

8.            Section 7.1 of the LLC Agreement (Tax Elections) is deleted and
replaced by the following:



 

“BRG is hereby designated as the “tax matters partner” (the “Tax Matters
Member”) of the Company and its subsidiaries, as defined in Section 6231(a)(7)
of the Internal Revenue Code (“Code”), and shall prepare or cause to be prepared
all income and other tax returns of the Company and its subsidiaries pursuant to
the terms and conditions hereof. Except as otherwise provided in this Agreement,
all elections required or permitted to be made by the Company and its
subsidiaries under the Code or state tax law shall be timely determined and made
by BRG. The Members intend that the Company be treated as a partnership for U.S.
federal, state and local tax purposes, and the Members will not elect or
authorize any person to elect to change the status of the Company from that of a
partnership for U.S. federal, state and local income tax purposes. In addition,
upon the request of any Member, the Company and each subsidiary shall make an
election pursuant to Code Section 754 to adjust the basis of the Company’s
property in the manner provided in Code Sections 734(b) and 743(b). The Company
hereby indemnifies and holds harmless BRG from and against any claim, loss,
expense, liability, action or damage resulting from its acting or its failure to
take any action as the “tax matters partner” of the Company and its
subsidiaries, provided that any such action or failure to act does not
constitute gross negligence or willful misconduct. The Manager shall cause to be
prepared all income and other tax returns of the Company and its subsidiaries
required by applicable law. No later than the due date or extended due date
thereof, the Manager shall deliver or cause to be delivered to each Member a
copy of the tax returns for the Company and its subsidiaries with respect to
such fiscal year, together with such information with respect to the Company and
its subsidiaries as shall be necessary for the preparation by such Member of its
U.S. federal and state income or other tax and information returns.”

 

9.           Section 7.3 of the LLC Agreement (Method of Accounting) is modified
and amended by substituting “The Manager” for “The Member.”

 

10.         Exhibit A to this Amendment is hereby added to the LLC Agreement by
this reference.

 

11.         Section 8.1 of the LLC Agreement (Applicable Act) is modified and
amended by adding the following thereto:

 

“Each of the parties hereto irrevocably submits to the jurisdiction of the New
York State courts and the Federal courts sitting in the State of New York and
agrees that all matters involving this Agreement shall be heard and determined
in such courts. Each of the parties hereto waives irrevocably the defense of
inconvenient forum to the maintenance of such action or proceeding. Each of the
Members designates CT Corporation System, 1633 Broadway, New York, New York
10019, as its agent for service of process in the State of New York, which
designation may only be changed on not less than ten (10) days’ prior notice to
all of the other parties.”

 

3

 

 

12.         The following shall be added as new Section 8.5 of the LLC
Agreement:

 

8.5         Operation in Accordance with REOC Requirements

 

(a)         The Members acknowledge that BRG or one or more of its affiliates
(each, a “BR Affiliate”) intends to qualify as a “real estate operating company”
or “venture capital operating company” within the meaning of U.S. Department of
Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that the Company
and its subsidiaries shall be operated in a manner that will enable BRG and such
BR Affiliate to so qualify. Notwithstanding anything herein to the contrary, the
Company and its subsidiaries shall not take, or refrain from taking, any action
that would result in BRG or a BR Affiliate from failing to qualify as a REOC.
The Members (a) shall not fund any capital contribution “with the 'plan assets'
of any 'employee benefit plan' within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, or any 'plan' as
defined by Section 4975 of the Internal Revenue Code of 1986, as amended", and
(b) shall comply with any requirements specified by BRG in order to ensure
compliance with this Section 8.5.

 

(b)         Notwithstanding anything in this Agreement to the contrary, unless
specifically agreed to by the Manager in writing, neither the Company nor its
subsidiaries shall hold any investment, incur any indebtedness or otherwise take
any action that would cause any Member of the Company (or any person holding an
indirect interest in the Company through an entity or series of entities treated
as partnerships for U.S. federal income tax purposes) to realize any “unrelated
business taxable income” as such term is defined in Code Sections 511 through
514 (“UBTI”). No Manager or Member shall be liable for any income or other
taxes, damages, costs or expenses incurred by the Company or any Member by
reason of the recognition by the Company of UBTI, unless caused by its own
willful misconduct or gross negligence and not related to that certain
multi-family apartment complex known as the “Villas at Oak Crest Apartments”
located at 7255 Lee Highway, Chattanooga, Tennessee 37421 (the “Property”).

 

(c)         The Company (and any direct or indirect subsidiary of the Company)
may not engage in any activities or hold any assets that would constitute or
result in the occurrence of a REIT Prohibited Transaction (as defined below).
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, neither the Company, any direct
or indirect subsidiary of the Company, nor any Member of the Company shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any direct or indirect subsidiary thereof, including without limiting
the generality of the foregoing, but in amplification thereof:

 

4

 

 

(i)        Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

(ii)        Leasing, as a lessor, personal property, excluding for this purpose
a lease of personal property that is entered into in connection with a lease of
real property where the rent attributable to the personal property is less than
15% of the total rent provided for under the lease;

 

(iii)       Acquiring or holding any debt investments, excluding for these
purposes “debt” solely between wholly-owned subsidiaries of the Company, unless
(I) the amount of interest income received or accrued by the Company under such
loan does not, directly or indirectly, depend in whole or in part on the income
or profits of any person, and (II) the debt is fully secured by mortgages on
real property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

(iv)        Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;

 

(v)        Entering into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of any property
that is owned, directly or indirectly, by the Company other than (i) amounts
received for services that are customarily furnished or rendered in connection
with the rental of real property of a similar class in the geographic areas in
which the Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);

 

5

 

 

(vi)        Entering into any agreement where a material amount of income
received or accrued by the Company under such agreement, directly or indirectly,
does not qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

(vii)       Holding cash of the Company available for operations or distribution
in any manner other than a traditional bank checking or savings account;

 

(viii)      Selling or disposing of any property, subsidiary or other asset of
the Company prior to (i) the completion of a two (2) year holding period with
such period to begin on the date the Company acquires a direct or indirect
interest in such property and begins to hold such property, subsidiary or asset
for the production of rental income, and (ii) the satisfaction of any other
requirements under Section 857 of the Code necessary for the avoidance of a
prohibited transaction tax on the REIT; or

 

(ix)        Failing to make current cash distributions to REIT Member each year
in an amount which does not at least equal the taxable income allocable to REIT
Member for such year.

 

Notwithstanding the foregoing provisions of this Section 8.5(c), the Company may
enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 8.5 (c). For
purposes of this Section 8.5 (c), “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in this Section 8.5(c).

 

(d)          For purposes hereof, the “Foreign Corrupt Practices Act” shall mean
the Foreign Corrupt Practices Act of the United States, 15 U.S.C. Sections 78a,
78m, 78dd-1, 78dd-2, 78dd-3, and 78ff, as amended, if applicable, or any similar
law of the jurisdiction where the Property is located or where the Company or
any of its subsidiaries transacts business or any other jurisdiction, if
applicable. In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and affiliates, acting on its behalf or on the behalf of the
Company or any of its subsidiaries or affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.

 

6

 

 

The term “routine governmental action” does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party. Each Member agrees to
notify immediately the other Members of any request that such Member or any of
its officers, directors, employees, shareholders, members, agents or affiliates,
acting on its behalf, receives to take any action that may constitute a
violation of the Foreign Corrupt Practices Act.

 

13.          The following shall be added as new Section 8.6 of the LLC
Agreement:

 

8.6           Transfers.

 

(a)           Except as otherwise provided in this Section 8.6 or as approved by
the Manager, no Member shall transfer all or any part of its membership
interest, whether legal or beneficial, in the Company, and any attempt to so
transfer such membership interest (and such transfer) shall be null and void and
of no effect. Notwithstanding the foregoing, BRG shall have the right, without
the consent of the other Members, at any time to pledge to a lender or creditor,
directly or indirectly, all or any part of its membership interest in the
Company for such purposes as it deems necessary in the ordinary cause of its
business and operations.

 

(b)           Subject to the provisions hereof, and subject in each case to the
prior written approval of each Member (such approval not to be unreasonably
withheld), any Member may transfer all or any portion of its membership interest
in the Company at any time to an affiliate of such Member, provided that such
affiliate shall remain an affiliate of such Member at all times that such
affiliate holds such membership interest. If such affiliate shall thereafter
cease being an affiliate of such Member while such affiliate holds such
membership interest, such cessation shall be a non-permitted transfer and shall
be deemed void ab initio, whereupon the Member having made the transfer shall,
at its own and sole expense, cause such putative transferee to disgorge all
economic benefits and otherwise indemnify the Company and the other Members
against loss or damage resulting therefrom.

 

7

 

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, the following transfers shall not require the approval set forth in
this Section 8.6:

 

(i)          Any Transfer by BRG or a BRG Transferee of up to one hundred
percent (100%) of its membership interest in the Company to any affiliate of
BRG, including but not limited to (A) Bluerock Residential Growth REIT, Inc.
(“BR REIT”) or any person or entity that is directly or indirectly owned by BR
REIT and/or (B) Bluerock Residential Holdings, L.P. (“BR REIT LP”) or any person
or entity that is directly or indirectly owned by BR REIT LP (collectively, a
“BRG Transferee”). Upon the execution by any such BRG Transferee of such
documents necessary to admit such party into the Company and to cause the BRG
Transferee to become bound by this Agreement, the BRG Transferee shall become a
Member, without any further action or authorization by any other Member.”

 

14.          The following shall be added as new Section 8.7 of the LLC
Agreement:

 

(a)           Company Interest. If, at any time following the first anniversary
of the date of this Agreement, (i) BRG desires to offer the Company Interest for
sale on specified terms, or (ii) receives from an unaffiliated purchaser a bona
fide written cash offer (i.e., not seller financed) for the purchase of such
Company Interest on terms that BRG desires for the Company to accept (such
specified terms or bona fide offer being herein called the “Offer”), then BRG
(the “Initiating Member”) shall provide written notice of the terms of such
Offer (the “Sale Notice”) to the other Members (collectively, the
“Non-Initiating Members”). For purposes hereof, the term “Company Interest”
shall mean all of the Company’s interest in Villas Partners, LLC, including its
limited liability company interest and any managerial interest therein.

 

(b)           Response. The Non-Initiating Members shall have thirty (30) days
from the date of the Sale Notice (the “Response Period”) to provide written
notice to the Initiating Member of whether the Company should make or accept the
Offer; the failure to timely deliver such notice shall be deemed to constitute
an election to accept the Offer and sell such Company Interest on the terms of
the Offer.

 

(c)           Offer Unacceptable. If the Non-Initiating Members do not wish for
the Company to make or accept the Offer, the Initiating Member shall be entitled
to purchase the membership interests of the Non-Initiating Members, in which
case the Non-Initiating Members must sell their respective membership interests
for an amount equal to the aggregate amount that would be distributable to such
Non-Initiating Members if the Company had accepted the Offer, closed the sale
pursuant to such Offer and wound up its affairs pursuant to this Agreement. The
Initiating Member must exercise this option, if at all, by delivering written
notice thereof to the Non-Initiating Members within twenty (20) days after the
end of the Response Period. The Initiating Member shall pay the Non-Initiating
Members cash for their respective membership interests. Closing shall take place
on or before the date specified in the Sale Notice. If the Initiating Member
defaults at closing, the non-defaulting party shall have the right to bring suit
for damages or for specific performance, or to exercise any other remedy
available at law or in equity. Upon payment at closing, the Non-Initiating
Members shall execute and deliver all documents reasonably required to transfer
the Interests being sold.

 

8

 

 

(d)           Offer Acceptable. If the Non-Initiating Members consent (or are
deemed to have consented) to the Company selling the Company Interest on the
terms of the Offer, then the Initiating Member shall be allowed to sell the
Company Interest for cash on the terms of the Offer for a period of up to one
hundred eighty (180) days following the expiration of the Response Period. If
the Initiating Member obtains a bona fide third party contract to sell the
Company Interest on the terms of the Offer within such one hundred eighty (180)
day period, the Initiating Member shall have an additional period of ninety (90)
days after the date of such contract (that is, not to exceed 270 days after the
expiration of the Response Period) in which to consummate such sale. If after
having received the consent (or deemed consent) of the Non-Initiating Members to
the sale of such Company Interest on the terms of the Offer, the Initiating
Member is unable to obtain a bona fide contract within such one hundred eighty
(180) day period, or if after having obtained such bona fide contract, the
Initiating Member is unable to consummate such sale within 270 days after the
expiration of the Response Period, then the Initiating Member must again submit
an Offer to the Non-Initiating Members under the terms of this Section 8.7
before it may sell such Company Interest.”

 

The LLC Agreement, as amended, remains in full force and effect, unmodified
except as specifically set forth herein. In the event of any conflict between
the provisions of this Amendment and the provisions of the LLC Agreement, the
provisions of this Amendment shall govern and control. This Amendment shall be
governed by the laws of the State of Delaware.

 

[REST OF PAGE LEFT INTENTIONALLY BLANK]

 

9

 

 

IN WITNESS WHEREOF, the Members have executed this Amendment to be effective as
of the date set forth above.

 

  MEMBERS:       BRG OAK CREST, LLC,   a Delaware limited liability company    
    By: Bluerock Residential Holdings, L.P.,     a Delaware limited partnership,
    its Sole Member           By: Bluerock Residential Growth REIT, Inc.,      
a Maryland corporation,       its General Partner             By: /s/
Christopher J. Vohs         Christopher J. Vohs         Chief Accounting Officer

 

  /s/ Dr. Reza Kamfar     Dr. Reza Kamfar       /s/ Forough Kamfar     Forough
Kamfar       /s/ Stephanie Kamfar     Stephanie Kamfar

 

10

 

 

EXHIBIT A

 

Capital Contributions and Percentage Interests

 

Member Name & Address  Capital Contribution  Percentage Interest            

BRG Oak Crest, LLC

 

c/o Bluerock Real Estate

712 Fifth Avenue, 9th Floor,

New York, New York 10019

  $[2,902,073.00]  93.432%            Dr. Reza Kamfar and Forough Kamfar 
$[100,000.00]  3.284%                                             Stephanie
Kamfar  $[100,000.00]  3.284%                                 

 

11



